Dismissed and Memorandum Opinion filed May 28, 2015.




                                      In The

                    Fourteenth Court of Appeals

                              NO. 14-15-00102-CV

                         CHARLIE JONES, Appellant
                                        V.
    SOUTH WEST PAINT & BODY SHOP LP, B & B MAIN ST AUTO
           STORAGE, CITY OF BELLAIRE, Appellees

               On Appeal from County Civil Court at Law No. 4
                            Harris County, Texas
                      Trial Court Cause No. 1056216

                 MEMORANDUM                      OPINION


      This appeal is from a judgment signed February 2, 2015. No clerk’s record
has been filed. The clerk responsible for preparing the record in this appeal
informed the court appellant did not make arrangements to pay for the record.

      On April 7, 2015, notification was transmitted to all parties of the court’s
intention to dismiss the appeal for want of prosecution unless, within fifteen days,
appellant paid or made arrangements to pay for the record and provided this court
with proof of payment. See Tex. R. App. P. 37.3(b).

      Appellant has not provided this court with proof of payment for the record.
Accordingly, the appeal is ordered dismissed.



                                    PER CURIAM



Panel consists of Chief Justice Frost and Justices Jamison and Busby




                                        2